Citation Nr: 1809475	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16-312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a hearing as part of his February 2014 formal appeal (VA Form 9), but withdrew his request for a hearing in November 2016.

As part of a June 2016 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's CAD, from September 2015.  At issue in this appeal is the propriety of the rating prior to the assignment of a temporary 100 percent rating, as well as the propriety of the rating assigned following the end of that temporary 100 percent rating in February 2016.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2011 VA treatment record indicates that the Veteran recorded a left ventricular ejection fraction (LVEF) of 45 percent in March 2010.  The treatment record does not indicate that the Veteran suffered from left ventricular dysfunction.  As part of a May 2011 VA examination to assess the severity of the Veteran's CAD, the Veteran recorded an LVEF of 58 percent, with no evidence of cardiac hypertrophy or cardiac dilation.  The corresponding examination report does not indicate that the Veteran suffered from left ventricular dysfunction.  The Veteran performed 1.7 METs (metabolic equivalent) on pharmacologic stress testing.  The examiner responsible for the May 2011 VA examination opined that the Veteran's LVEF results were more indicative of the severity of the Veteran's CAD because the Veteran's METs results recorded during the examination were not an accurate indicator of the functional impairment resulting from his disability.  Specifically, the examiner noted that the Veteran's METs could not be accurately estimated "due to the Veteran's comorbidities[.]"  

A February 2013 VA treatment record indicates that the Veteran recorded an LVEF of 71 percent, with no indication of left ventricular dysfunction.  September 2015 private treatment records indicate that the Veteran suffered from left ventricular dysfunction, and multiple LVEF estimates note the Veteran as displaying an LVEF of between 45 and 55 percent.  Contemporaneous private treatment records from a different healthcare provider note the Veteran as displaying an LVEF of "greater than 55 [percent]."  The records also note that the Veteran underwent "[f]ive-vessel coronary bypass grafting[.]"  A January 2016 VA treatment record, citing a December 2015 study, notes that the Veteran suffered from left ventricular dilation with an LVEF of 51 percent, as well as grade 1 diastolic dysfunction.  A January 2016 VA examination to assess the Veteran's CAD did not provide METS results, did not discuss left ventricular hypertrophy or dilation, did not discuss whether the Veteran suffered from left ventricular dysfunction, but did cite the December 2015 study performed on the Veteran.  Diagnostic testing was not performed during this examination.

The January 2016 VA examination is inadequate.  See 38 C.F.R. § 4.100 (2017).  The Board finds that the Veteran is entitled to a new examination to assess the severity of his CAD.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of the Veteran's CAD.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.  This examiner should provide METs results (as well as a discussion as whether the Veteran's METs are an adequate indicator of the severity of the Veteran's CAD), the Veteran's current LVEF (to include whether the Veteran suffers from left ventricular dysfunction), and discuss cardiac hypertrophy and cardiac dilation.  The examination report should include a retrospective discussion of the history of the Veteran's CAD during the period on appeal, including a discussion of the severity of the disability.

3.  Readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b).

